— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated June 17, 1975, which, after a hearing, dismissed the petition. Judgment reversed, on the law and the facts, without costs; petition granted with prejudice; and petitioner is restored to parole under the conditions heretofore in effect. Under the circumstances, since petitioner’s right to a prompt final revocation hearing was violated, the relief requested in the petition should have been granted with prejudice. In Matter of Beattie v New York State Bd. of Parole (47 AD2d 656) this court said: "Here we are merely directing that petitioner be afforded an immediate hearing because that can be done without affecting his rights. However, the parole board should be aware of the fact that continued indifference to the rights of defendants to *915obtain prompt revocation hearings may, in the future, result in the vacatur, with prejudice, of warrants in all such cases.” Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.